Indian claim; appeal from Indian Claims Commission; findings of Commission; adequacy of findings. — The Indian claimants brought suit under the Indian Claims Commission Act, 60 Stat. 1049, to recover the difference between the amount they were paid for land ceded to the United States under the Treaty of October 6, 1818, 7 Stat. 189, and the allegedly true value of the land, on the ground that the amount paid was unconscionably low. From a decision favorable to the claimants both parties appealed and on July 13, 1959, the Court of Claims affirmed the decision of the Commission in part and remanded the case to the Commission for further proceedings and for correction of both primary and ultimate findings on the question of value. 146 Ct. Cl. 421 (Ind. Cl. Com. Docket Nos. 67 and 124). On June 30, 1960, the Indian Claims Commission issued its amended and additional findings of fact and opinion increasing the value of the land from 75 cents an acre in 1818 to $1.15 per acre. 9 Ind. Cl. Comm. 1. Defendant appealed on the ground that the findings as amended were totally insuf*594ficient under tlie court’s mandate in the case and in the light of the entire record, and that the amended conclusion of value was not supported by adequate findings or by the record. The Indian claimants filed a cross-appeal based on the contention that the land value determined by the Commission was still too low, and also filed a motion to dismiss the Government’s appeal as seeking an unauthorized further review of issues conclusively determined by the court on the first appeal.
Upon consideration of the cross-appeals and the motion to dismiss, together with the oral argument of counsel, the court, on November 16,1962, ordered that the motion to dismiss the appeal of the United States be denied and that the decree of the Indian Claims Commission be affirmed.